IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-11524
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CORY JERMAINE BEVERLY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CR-216-1-M
                      --------------------
                          July 26, 2002

Before JOLLY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:*

     Cory Jermaine Beverly (Beverly) appeals his conditional

guilty plea conviction for possession with intent to distribute

crack cocaine and carrying a firearm during and in relation to a

drug trafficking crime.   Beverly challenges the district court's

denial of his motion to suppress evidence seized from the rental

car he was driving.   Specifically, Beverly argues that the

officer’s testimony that the pistol in the car was in plain view

was not credible because it was physically impossible for the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11524
                                 -2-

officer, who was standing beside the open driver’s side window of

the car, to have seen the handle of a pistol protruding from

underneath the driver’s seat in the area where his left foot was.

     This court reviews a ruling on a motion to suppress based

upon live testimony under the “clearly erroneous” standard for

findings of fact and de novo for questions of law.     United States

v. Grosenheider, 200 F.3d 321, 326 (5th Cir. 2000).      We will not

disturb a district court’s credibility determination unless the

“testimony is so unbelievable on its face that it defies physical

laws.”   United States v. Casteneda, 951 F.2d 44, 48 (5th Cir.

1992) (citing United States v. Lindell, 881 F.2d 1313, 1322 (5th

Cir. 1989)) (internal quotation omitted).

     The district court did not clearly err in finding the

officer’s testimony credible.   The record indicates that the

officer is a very tall man, that he was standing closely beside

the open driver’s side window of a car (not a sports-utility

vehicle or truck), that the car was well illuminated, and that,

when Beverly reached for the glove box, the officer could see,

with his flashlight, the floorboard area around Beverly’s left

foot.    Beverly offered no evidence at the suppression hearing to

rebut this evidence.    Accordingly, given the deference required

by Lindell, there was no clear error.      See Casteneda, 951 F.2d at

48; see also United States v. Lara, 517 F.2d 209, 211 (5th Cir.

1975).

     AFFIRMED.